DETAILED ACTION
1.	The following Office Action is based on the amendment filed on June 29, 2021, having claims 1-28.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed June 29, 2021, with respect to claims 1-28 have been fully considered and are persuasive. The rejection of claims 1-28 has been withdrawn. 

Terminal Disclaimer
4.	The terminal disclaimer filed on June 29, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued for application 16/638,097, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	Claims 1-28 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-28, the prior art fails to teach or render obvious a combination of:
	determining that a sequence number associated with the RLC SDU segment is greater than a value of a state variable corresponding to a highest sequence number associated with previously received PDUs or previously received RLC SDU segments;
determining that buffered RLC SDU segments associated with the same sequence number as the received RLC SDU segment are received out of order; and

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471